IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,272-02


EX PARTE RICHARD THORNTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F11284-2003-A IN THE 145TH DISTRICT COURT
FROM NACOGDOCHES COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated assault and sentenced
to ninety-nine (99) years' imprisonment. The Twelfth Court of Appeals affirmed his conviction.  Thornton
v. State, No. 12-04-00045-CR, (Tex. App. - Tyler, 2006, pet. ref'd.) (not designated for publication.)
	On July 23, 2007, the trial court entered very detailed findings based on his review of the record,
his observation of Applicant and his attorney at trial, and the affidavits and documents filed in this case. 
However, the findings do not fully address some of Applicant's claims.  Nonetheless, this Court has
undertaken an independent review of all the evidence in the record.  Therefore, based on the trial court's
findings of fact and conclusions of law as well as this Court's independent review of the entire record, we
deny relief.
 
Filed:  November 7, 2007
Do not publish